Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recite “half-bowl shaped”. It is unclear what is meant by half-bowl shaped as bowls come in a variety of shapes (round, oval, square, etc…).
Claim 1 recites “a pair of end ribs”. It is unclear if these are different from the “plurality of ribs”. Examiner presumes they are – a pair of end ribs of the plurality of ribs --. 
Examiner does not believe claim 6 is worded to reflect what applicant intends to claim.  As worded, claim 6 requires the ribs comprising metal AND at plastic. Examiner suggests that for clarity, alternatives should be claimed using either a Markush group or by using the word “or”.  For example, “at least one of A and B” is not worded in the alternative.  Rather, –at least one of A and B-- means at least one that includes both A and B.  Put another way, "at least one of A, B, and C" means that the selection must have at least one of A, and at least one of B, and 
We conclude that the plain and ordinary meaning of the disputed language supports the district court’s construction and that the phrase “at least one of” means “one or more.” Rhine v. Casio, Inc., 183 F.3d 1342, 1345 (Fed. Cir. 1999). The issue here is what does “at least one of” modify? The criteria listed in the claim at issue consist of four categories (program start time, program end time, program service, and program type). Each category is further comprised of many possible values. SuperGuide contends that the phrase “at least one of” modifies the entire list of categories, i.e., selection and storage of one or more values for one or more of the four listed categories is required.[9] DirecTV, on the other hand, argues that the phrase “at least one of” modifies each category in the criteria list, i.e., one or more values in each category are required. We agree with DirecTV. The phrase “at least one of” precedes a series of categories of criteria, and the patentee used the term “and” to separate the categories of criteria, which connotes a conjunctive list. A common treatise on grammar teaches that “an article of a preposition applying to all the members of the series must either be used only before the first term or else be repeated before each term.” Willaim Strunk, Jr. & E. B. White, The Elements of Style 27 (4th ed. 2000). Thus, “[i]n spring, summer, or winter” means “in spring, in summer, or in winter.” Id. Applying this grammatical principle here, the phrase “at least one of” modifies each member of the list, i.e., each category in the list… Lastly, we decline to enlarge the claim scope from its plain and ordinary meaning based on the prosecution history in this case because the ' 211 patentee did not clearly and explicitly define the term “and” in the covered criteria list as “or.”[14] See N. Telecom, 215 F.3d at 1295 (holding that vagueness and inferences in the prosecution history do not rebut an ordinary meaning of a claim term).
To avoid any ambiguity, examiner requests that applicant amend the claim language to clearly recite whether the list is in the conjunctive or the alternative.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation the plurality of ribs comprising from three to seven ribs, and the claim also recites the plurality of ribs comprising five ribs which is the narrower statement of the range/limitation. Claims 16 also recites “the plurality of connectors comprising from two to five connectors” and “the plurality of connectors comprising three connectors”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Dependent claims are rejected as depending from a rejected claim. 
Claims are being examined as best understood. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell 820,261.
In regard to claims 1-3,7 and 9-11 Russel ‘261 discloses a selectively deployable awning assembly comprising: 
A plurality of ribs (C, C1,C2,G,G1), the ribs (C, C1,C2,G,G1) being mutually coupled such that each rib (C, C1,C2,G,G1) extends arcuately from an intersection (B) and such that the plurality of ribs (C, C1,C2,G,G1)is substantially half-bowl shaped.
A panel (K) coupled to and extending between the ribs (C, C1,C2,G,G1) of the plurality of ribs.
A plurality of connectors (N,N1,P), each connector (N1,P) being configured for coupling to an external element of a structure (wall) above a penetration in the structure such that the plurality of connectors extends arcuately across and above an upper limit of the penetration such that the plurality of connectors (N1,P) is positioned for selectively coupling to a pair of end ribs (G,G1
The plurality of ribs (C, C1,C2,G,G1) comprising from three to seven ribs.  
The plurality of ribs (C, C1,C2,G,G1) comprising five ribs.  
The panel (K) being flexible.
The intersection (B) comprising an upper end of a post (A), each rib (C, C1,C2,G,G1) being hingedly coupled to the post (via B) such that the plurality of ribs (C, C1,C2,G,G1) is selectively positionable in an extended configuration (down) wherein the plurality of ribs is substantially half-bowl shaped and a stowed configuration wherein each rib is in substantial abutment with the post (A).  
A ring (E) positioned around the post (A), the ring (E) being selectively slidable relative to the post (A).
A plurality of rods (D), each rod (D) being pivotally coupled to and extending between the ring (E) and a respective rib (C, C1,C2) such that the plurality of rods (D) is positioned for supporting the plurality of ribs in the extended configuration.
A stopper (F) selectively coupleable to a lower end of the post such that the stopper is positioned for retaining the plurality of ribs (C, C1,C2,G,G1) in the extended configuration and such that the stopper (F) is removable for sliding the ring (E) over the lower end of the post (A) for positioning the plurality of ribs in the stowed configuration.  
The plurality of connectors (N,N1,P) comprising from two to five connectors.  
The plurality of connectors (N,N1,P) comprising three connectors.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell 820,261 in view of Frost 2012/0031446.
In regard to claim 4, Russell ‘261 fails to disclose:
Each rib comprising a plurality of nested sections such that the rib is selectively extensible. 
Frost ‘446 discloses:
Each rib comprising a plurality of nested sections (14)(16) such that the rib is selectively extensible. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Russell ‘261 to make the ribs comprise nested sections as taught by Frost ‘446 in order to accommodate for variations in the device. (paragraph [0042])
In regard to claim 5, Frost ‘446 disclose:
The plurality of nested sections (14,16) comprising an outer section (14) extending from the intersection and an inner section (16) selectively extensible from the outer section.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell 820,261 in view of Truong 2019/0216188.
In regard to claim 6, Russell ‘261 fails to disclose:
The ribs comprising at least one of metal and plastic.  
Truong ‘188 discloses:
The ribs (22) comprising at least one of metal and plastic. (paragraph [0046]) 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the ribs to be at least one of metal and plastic as taught by Truong ‘188 for the purposes of increased strength or durability.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell 820,261 in view of Lindaman 4,458,707.
In regard to claim 8, Russell ‘261 fails to disclose:
The panel being substantially water impermeable.  
Lindaman ‘707 discloses:
The panel being substantially water impermeable. (column 1, lines 54-58)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Russell ‘261 to make the panel be water impermeable as taught by Lindaman ‘707 in order to help keep a user underneath the device dry.
Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell 820,261 in view of Kuhn et al 2,251,572.
In regard to claim 12, Russell ‘261 fails to disclose:
Each connector comprising a clip.  
Kuhn ‘572 discloses:
Each connector comprising a clip (52). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Russell ‘261 to make the connectors comprise clips as taught by Kuhn ‘572 in order to provide a positive clamping force to help hold the device in place. 
In regard to claim 13, Russel ‘261/Kuhn et al ‘572 disclose: 
The clip (52, Kuhn ‘572) being adhesively coupleable to the external element of the structure. (does not require adhesive, only that is adhesively coupleable, which it is capable of)  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell 820,261 in view of Gough 1,124,420.
In regard to claim 14, Russell ‘261 discloses:
A hook (O) coupled to the upper end of the post (A) such that the hook (O) is positioned for selectively coupling to an associated clip (P) for coupling the plurality of ribs to the structure wherein the panel is configured for shielding the area under the panel from the elements.  
Russell ‘261 fails to disclose: 
A circlet coupled to the upper end of the post. 
Gough ‘420 discloses: 
A circlet (E) coupled to the upper end. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Russell ‘261 to use a circlet instead of a hook as taught by Gough ‘420, as Gough ‘420 teaches a hook or circlet are alternatives for achieving the desired purposed of hanging the device. (column 1, lines 35-38)
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell 820,261 and Gough 1,124,420 as applied to claim 14 and further in view of Kennedy 5,673,718.
In regard to claim 15, Russell ‘261/Gough ‘420 fail to disclose: 
The circlet being rotationally coupled to the post.  
Kennedy ‘718 discloses:
The circlet (24) being rotationally coupled to the post (18).  (column 3, lines 43-46)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Russell ‘261/Gough ‘420 to make the circlet be rotationally coupled to the post as taught by Kennedy ‘718 in order to allow an amount of adjustability to the device to affix to imprecise mounting elements.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell 820,261, Frost 2012/0031446, Truong 2019/0216188, Kuhn et al 2,251,572,Gough 1,124,420 and Kennedy 5,673,718.
In regard to claim 16, Russell ‘261 discloses a selectively deployable awning assembly comprising: 
A plurality of ribs (C, C1,C2,G,G1), the ribs (C, C1,C2,G,G1) being mutually coupled such that each rib (C, C1,C2,G,G1) extends arcuately from an intersection (B) and such that the plurality of ribs (C, C1,C2,G,G1)is substantially half-bowl shaped.
The plurality of ribs (C, C1,C2,G,G1) comprising three to seven ribs.  
The intersection (B) comprising an upper end of a post (A), each rib (C, C1,C2,G,G1) being hingedly coupled to the post (via B) such that the plurality of ribs (C, C1,C2,G,G1) is selectively positionable in an extended configuration 
A panel (K) coupled to and extending between the ribs (C, C1,C2,G,G1) of the plurality of ribs, the panel (K) being flexible.
A ring (E) positioned around the post (A), the ring (E) being selectively slidable relative to the post (A).
A plurality of rods (D), each rod (D) being pivotally coupled to and extending between the ring (E) and a respective rib (C, C1,C2) such that the plurality of rods (D) is positioned for supporting the plurality of ribs in the extended configuration.
A stopper (F) selectively coupleable to a lower end of the post such that the stopper is positioned for retaining the plurality of ribs (C, C1,C2,G,G1) in the extended configuration and such that the stopper (F) is removable for sliding the ring (E) over the lower end of the post (A) for positioning the plurality of ribs in the stowed configuration.  
A plurality of connectors (N,N1,P), each connector (N1,P) being configured for coupling to an external element of a structure (wall) above a penetration in the structure such that the plurality of connectors extends arcuately across and above an upper limit of the penetration such that the plurality of connectors (N1,P) is positioned for selectively coupling to a pair of end ribs (G,G1) for 
The plurality of connectors (N,N1,P) comprising from two to five connectors.  
A hook (O) coupled to the upper end of the post (A) such that the hook (O) is positioned for selectively coupling to an associated clip (P) for coupling the plurality of ribs to the structure wherein the panel is configured for shielding the area under the panel from the elements.  
Russell ‘261 fails to disclose:
Each rib comprising a plurality of nested sections such that the rib is selectively extensible, the plurality of nested sections comprising an outer section extending from the intersection and an inner section selectively extensible from the outer section.
The ribs comprising at least one of metal and plastic.
The panel being substantially water impermeable.
Each connector comprising a clip, the clip being adhesively coupleable to the external element of the structure.
A circlet coupled to the upper end of the post such that the circlet is positioned for selectively coupling to an associated clip for coupling the plurality of ribs to the structure wherein the panel is configured for shielding the area under the panel from the elements, the circlet being rotationally coupled to the post.  
Frost ‘446 discloses:
Each rib comprising a plurality of nested sections (14)(16) such that the rib is selectively extensible. 
The plurality of nested sections (14,16) comprising an outer section (14) extending from the intersection and an inner section (16) selectively extensible from the outer section.
Truong ‘188 discloses:
The ribs (22) comprising at least one of metal and plastic. (paragraph [0046]) 
Kuhn ‘572 discloses:
Each connector comprising a clip (52). 
The clip (52) being adhesively coupleable to the external element of the structure. (does not require adhesive, only that is adhesively coupleable, which it is capable of)  
Gough ‘420 discloses: 
A circlet (E) coupled to the upper end. 
Kennedy ‘718 discloses:
The circlet (24) being rotationally coupled to the post (18).  (column 3, lines 43-46)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Russell ‘261 to make the ribs comprise nested sections as taught by Frost ‘446 in order to accommodate for variations in the device. (paragraph [0042])
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the ribs to be at least one of metal and plastic as taught by Truong ‘188 for the purposes of increased strength or durability.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Russell ‘261 to make the connectors comprise clips as taught by Kuhn ‘572 in order to provide a positive clamping force to help hold the device in place. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Russell ‘261 to use a circlet instead of a hook as taught by Gough ‘420, as Gough ‘420 teaches a hook or circlet are alternatives for achieving the desired purposed of hanging the device. (column 1, lines 35-38)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Russell ‘261/Gough ‘420 to make the circlet be rotationally coupled to the post as taught by Kennedy ‘718 in order to allow an amount of adjustability to the device to affix to imprecise mounting elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634